Citation Nr: 1115179	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-13 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for limitation of motion of the right knee.

2.  Entitlement to a rating in excess of 10 percent for right knee instability.

3.  Entitlement to an initial compensable rating for a right knee scar.


REPRESENTATION

Appellant represented by:	Jenny Twyford, Attorney


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran had active service from July 1985 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision that awarded service connection for residuals of a right knee injury and assigned an initial 10 percent disability rating effective September 16, 2003.  

In a March 2005 RO rating decision, the RO continued the 10 percent disability rating.  The Veteran appealed that rating decision to the Board, and in December 2008, the Board remanded this case for further development.  

When this matter was again before the Board in July 2009, the Board denied entitlement to an evaluation in excess of 10 percent for right knee disability.  The Veteran appealed the Board's July 2009 decision to the United States Court of Appeals for Veterans Claims (Court), which in a March 2010 order, granted the parties' joint motion for remand, vacating the Board's July 2009 decision and remanding the case for compliance with the terms of the joint motion.  Following the parties' Joint Motion for Remand, this case was remanded by the Board for further development in August 2010.  

In a December 2010 rating action, the RO assigned a separate 10 percent rating for slight instability of the right knee, effective from October 4, 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable rating for a right knee scar is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, throughout the appeal, considering his pain and corresponding functional impairment, including during periods of flare-up, his right knee disability has been productive of limitation of right knee flexion to 30 degrees and normal right knee extension.

2.  Prior to October 4, 2010, the preponderance of the evidence is against a finding of right knee instability.

3.  Since October 4, 2010, the Veteran's right knee disability has manifested by not more than mild evidence of giving way and instability.

4.  Throughout the appeal, the preponderance of the evidence shows that the Veteran's right knee disability is not productive of dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate rating 20 percent rating for functional loss and limitation of motion due to right knee arthritis have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256, 5259, 5260, 5261 (2010).

2.  Prior to October 4, 2010, the criteria for a compensable rating for right knee instability were not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2010).

3.  Since October 4, 2010, the criteria for a rating greater than 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in December 2003 prior to the initial adjudication of the Veteran's claim.  Additional letters sent in January 2005 and March 2009 provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  To the extent that these letters were issued after the rating decision, the Board notes that the claim was thereafter readjudicated by way of supplemental statements of the case, to include the most recent one, issued in July 2009.  The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service, VA, and private treatment records have been obtained and he has been provided with an appropriate VA examination in connection with his present claim.  What is more, the Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

This case was remanded by the Board in December 2008 and August 2010.  The December 2008 remand directed the RO to afford the Veteran a VA examination.  In pertinent part, the Board stated "The examiner must also identify and describe the size and severity of all right knee scars found to be present."  The subsequent report was without any express findings pertaining to the size and severity of any scar.  Thus, there has not been compliance with the December 2008 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  This matter is further addressed in the remand section of this decision.  The August 2010 remand directed the RO to obtain any pertinent, outstanding records and afford the Veteran a VA examination to determine the nature, extent, and severity of his right knee disability.  The RO has substantially complied with the Board's August 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  


Increased Rating

In a May 2004 rating decision, the RO awarded service connection for a right knee disability and assigned an initial 10 percent disability rating, pursuant to 38 C.F.R. § 4.71a, DC 5260 (2010) for painful limited motion of a major joint.  In a December 2010 rating action, the RO changed the diagnostic code under which the Veteran was rated to DC 5010.  The Veteran seeks a higher initial disability rating.    

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).  

Under 38 C.F.R. § 4.71a, there are several diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected knee disorders.  

Diagnostic Codes (DCs) 5003 and 5010, for evaluation of degenerative and traumatic arthritic changes, are applicable to the knee.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Diagnostic Code (DC) 5010 applies to traumatic arthritis and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5003.

Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2010).

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or, a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Limitation of flexion of a leg warrants a noncompensable evaluation when flexion is limited to 60 degrees.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, DC 5260.  

Limitation of extension of a leg is noncompensable when extension is limited to 5 degrees.  A 10 percent evaluation is warranted with extension limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), DC 5258 (which provides for a 20 percent rating for dislocated, semilunar cartilage with frequent episodes of locking, pain and effusion into the joint), 5259 (which provides for a 10 percent rating for symptomatic removal of the semilunar cartilage), and 5262 (impairment of the tibia and fibula).

VA's General Counsel has clarified that for a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  VA's General Counsel has more recently held that separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

Factual Background & Analysis

The Veteran was afforded a VA fee-based examination in February 2004.  On physical examination, his gait was abnormal in the sense that he favored his right knee; however, there were no signs of abnormal weight bearing.  The Veteran required crutches for ambulation, on an as needed basis, due to painful flare-ups.  Range of motion included flexion to 100 degrees with pain beginning at 75 degrees, and extension to 0 degrees, with pain beginning at 0 degrees.  The range of motion was additionally limited by pain, fatigue, weakness, and lack of endurance, but not incoordination.  Pain had a major functional impact.  The Drawer and McMurray's tests were both within normal limits.  There was "locking" pain, joint effusion, and crepitus in the right knee.  X-rays revealed partial removal of hardware after prior open reduction internal fixation (ORIF) with large screw pin tracts present throughout the proximal tibia.  The diagnosis was status post bilateral knee surgeries with residuals of pain, fatigue, weakness, and lack of endurance on usage.  

A VA outpatient treatment record dated in July 2004 shows mild tenderness was present in the right knee, but no swelling was noted.  

The Veteran was afforded another VA examination in January 2005.  On physical examination, his posture and gait was within normal limits.  There were no signs of abnormal weight bearing and the Veteran did not require an assistive device for ambulation.  The right tibia and fibula appeared normal.  The Drawer and McMurray's tests were both within normal limits.  "Locking" pain, joint effusion, and crepitus was present in the right knee.  Range of motion included flexion to 100 degrees with pain beginning at 100 degrees, and extension to 0 degrees, with pain beginning at 0 degrees.  The range of motion was additionally limited by pain and lack of endurance, with pain having the major functional impact.  Range of motion was not additionally limited by fatigue, weakness, and incoordination.  X-rays of the tibia showed post-surgical changes without acute abnormality.  X-ray of the knee joint revealed the same with a surgical screw across the tibia; degenerative joint disease in the medial joint compartment; and mild degenerative joint disease laterally.  The diagnosis was status post right knee surgical ACL repair with degenerative joint disease.  The effect on the Veteran's usual occupation was that he was limited in weight lifting and bending of the knees.  The effect on his activities of daily living was inability to squat, bend the knees, and stand for long periods of time.

In statements received from the Veteran's wife in March 2005 and November 2005, she noted that the Veteran constantly complained that it was painful to walk and bend his knees, and he has excruciating pain at night.  She stated that she massages his knees every night with a topical analgesic and he takes Ibuprofen on a regular basis.  He is unable to walk or stand for prolonged periods and thus, had to take a job outside of his regular field of construction work, with less pay.  She noted further that the Veteran is unable to participate in sporting activities with his son.  In his December 2005 notice of disagreement, the Veteran essentially reiterated his wife's contentions.  He also stated that he has to use a cane when walking, to relieve pressure on his knees.  He stated further that sometimes his knees will swell after working all day.

A treatment note dated in July 2006 shows crepitus, pain on flexion, and right knee tenderness was noted at the joint line.  An August 2006 treatment note showed right knee range of motion from 5 to 130 degrees.  The clinician noted that the Veteran had an ACL reconstruction in 1991, which was stable at present.  The Veteran reported pain on the medial compartment of his knee.  The clinician recommended that he be given a cane to assist with unloading. 

At a VA joints examination in January 2009, the Veteran reported pain on the medial side with throbbing on the lateral side.  He stated that he could feel "bone on bone" crepitus which was painful.  He stated that his walking tolerance with half a mile, which was less than before.  He has trouble dressing and undressing and stated that he requires assistance from his wife.  His wife also drives most of the time.  He stated that he used medication to alleviate his pain and did not receive routine professional treatment for his knee.  He reported use of a cane, but did not have one on examination.  He denied use of a crutch or brace.  He reported that for the last 5 years, he had been employed as a forklift operator and was able to carry out the functions of his job, although with significant pain in the right knee.  Objectively, a limp was noted when the Veteran walked.  Examination of the knee revealed minimal effusion.  Range of motion was from 0 to 80 degrees, which was achieved on three repetitions.  Pain was present throughout the entire arc of motion; however, there was no weakness, instability, incoordination, or additional loss of motion upon repeat testing.  There was no instability in the mediolateral or anteroposterior planes.  Bone on bone crepitus was present.  There was no locking or instability of the knee.  X-rays revealed right knee tricompartmental degenerative joint disease.  The diagnosis was right knee tricompartmental degenerative joint disease.  The examiner stated that based on the clinical examination showing effusion, crepitation, some reduction in range of motion, and the x-rays, the disability had advanced and was now moderate in extent.

In a statement received in March 2009, the Veteran stated that his knees lock up every time he bends them and were getting progressively worse.  In another statement, the Veteran and his wife stated again that he has significant pain daily and is unable to participate in sports with his son.

VA outpatient treatment records dated from 2009 to the present, show intermittent complaints of bilateral knee pain.  Mild effusion and limitation of motion were noted in October 2009 and September 2010, but the treatment records do not specify on which knee these findings were observed.  

In a July 2010 written argument, the Veteran's attorney argued that based on the findings contained in the February 2004, January 2005 and January 2009 VA examination reports; the service-connected right knee disability was productive of dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint and thus warranted a 20 percent rating under DC 5258.

In light of this argument, the Board requested a VA examination to obtain a retrospective medical opinion as to whether the Veteran's right knee disability was productive of dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  The Veteran was afforded this VA examination in October 2010.

The October 2010 VA examination report shows the Veteran reported that he continued to work as a fork-life operator, but since this was a standing position it was strenuous on his legs, but he managed to carry out his job.  He demonstrated that he was able to dress and undress himself, but noted that his wife helps him on occasion.  He can walk 200 yards and lift in excess of 100 pounds.  He denied any specific treatment for his knee at present.  He reported use of a knee brace and a cane on occasion, but did not require crutches, wheelchairs, or walkers.  He did not have the cane or the knee brace at the examination.  

With respect to the question of whether the Veteran's right knee disability was productive of dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint - the Veteran reported that his current symptoms included pain, minimal motion and locking.  He further reported that on occasion he felt that his knee "crunches" and then he has pain at the back of the knee.  He also reported occasional swelling, though it was not present on examination.  He described "locking" in his knee as that when he sits in his car for 45 minutes and then tries to move his knee, he must first use his hands to shake it loose and hold it, and then he is able to pick up his range of motion.  This may happen for a couple of times each week, when he is seated with his knee not moving.  The examiner opined that this does not represent locking that would occur with dislocated semilunar cartilage.  Rather, this is typical of gelling of the knee due to arthritis and stiffness.  The examiner also noted that the Veteran complained of give way but denied having fallen during these episodes.  In this examiner's opinion, this was not typical giving way that one would expect with a dislocated cartilage.  

Objectively, the Veteran was not in acute pain and he walked slowly with a wide antalgic gait due to bilateral knee pain.  There was a varus deformity noted in the right knee.  Range of motion included full extension to 0 degrees without pain and flexion to 100 degrees with pain commencing at 45 degrees and ending at 100 degrees.  On repetitive testing, there was evidence of pain, but no fatigue, weakness, lack of endurance, instability or incoordination.  There was no additional loss of joint function or motion due to pain.  The Veteran had 1+ mediolateral instability but no anteroposterior instability.  There was no effusion in the knee and no swelling, redness, or heat.  There was vague tenderness around the joint line, especially medially.  The clinical impression was right knee posttraumatic degenerative joint disease with moderate disability.  With respect to the question of locking, the examiner reiterated that the Veteran has episodes of gelling of the knee with stiffness when he keeps his knee immobile for some time (and then has to make a special effort to get it moving).  The examiner noted that the Veteran had frequent episodes of right knee pain, but no effusions.  After review of the claims file, history and examination, there is no evidence of semilunar cartilage problems.

After reviewing the record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a separate 20 rating, and no more, is warranted for limitation of right knee flexion.  

As noted above, in a December 2010 rating action, the RO assigned a 10 percent rating for slight instability under DC 5257 effective October 4, 2010.  The Board has considered whether the Veteran's right knee disability manifested with lateral instability or subluxation, so as to warrant a separate compensable rating under DC 5257 at any point during the appeal prior to October 4, 2010.  In this respect, it is noted that throughout the appeal, the Veteran has reported occasional use of crutches and a cane - on flare-up and on an as needed basis.  However, findings of instability are not noted in any of the treatment records, or during any of the VA examinations prior to October 2010.  The examinations reports also show there was no evidence of abnormal weight bearing.  In addition, the Veteran did not report any episodes where he had fallen due to giving way or instability in his right knee.  The Veteran is competent to report his symptoms and his statements are found to be credible and probative.  However, the Board finds that the medical evidence is also competent, credible and that it is more probative on whether the Veteran had lateral instability at any point prior to October 4, 2010, as the medical assessments were based on physical examination and testing directed to find lateral instability.  As the medical testing has not shown the presence of lateral instability at any point in time in this appeal prior to October 4, 2010, the preponderance of the evidence is against a finding that the Veteran's right knee disability manifested with lateral instability or subluxation, so as to warrant a separate compensable rating under DC 5257.

The Board has considered whether the Veteran's right knee disability has been productive of dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, at any point during the appeal, such that it warranted a 20 percent rating under Diagnostic Code 5258.  He has reported episodes of "locking," pain, and occasional swelling, and his report is competent, credible and probative on that point.  The Board notes that minimal effusion was observed at the February 2004, January 2005, and January 2009 VA examinations.  The October 2010 VA examiner reported, however, that the right knee disability is not manifested by dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  This opinion, which was based on physical examination and a retrospective review of the cumulative medical evidence, is more probative than the Veteran's lay contention that his right knee disability has been productive of dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  Thus, a separate rating pursuant to Diagnostic Code 5258 is not warranted.   

As indicated, the Veteran is currently in receipt of a 10 percent rating for painful limited flexion.  Based on a careful review of the record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating for limitation of right knee flexion is warranted throughout this appeal.  In reaching this determination, the Board observes that the range of motion findings have varied considerably, to as limited to 45 degrees at the October 2010 VA examination.  In addition, although the Veteran exhibited flexion to 80 degrees at the January 2009 VA examination, the examiner noted that he had pain throughout.  By contrast, other range of motion findings show that the Veteran had flexion, even considering pain, to at least 75 degrees (February 2004) and at 100 degrees, with pain at 100 degrees (January 2005).  Moreover, a July 2006 outpatient entry reflects flexion to 130 degrees.  Thus, based on a longitudinal review of the record, and considering the DeLuca factors, and resolving all reasonable doubt in his favor, the Board finds that a 20 percent rating is warranted for disability analogous to limitation of flexion to 30 degrees.  Based on the above, however, the Board finds that a rating in excess of 20 percent for limitation of flexion is not warranted, for any period of time covered by this appeal.  

The Board also has considered whether a separate rating may be assigned for limitation of extension, pursuant to VAOPGCPREC 9-2004.  A compensable evaluation for limitation of extension requires knee extension to be limited to 10 degrees or greater.  See 38 C.F.R. § 4.71a, DC 5261.  In this case, extension in the right knee has been full to 0 degrees at every VA examination, even though the motion may have been painful.  Although an August 2006 treatment record shows extension limited to 5 degrees, this is not sufficient limitation to warrant a compensable rating.  Thus, a separate compensable rating for limitation of extension is not warranted for any period of time during this appeal even with consideration of the DeLuca precepts.  VAOPGCPREC 9-2004.

The Board has found no other diagnostic codes which would provide higher or separate ratings for the Veteran's knee disability.  Specifically, no evidence of ankylosis; removed semilunar cartilage; impairment of the tibia and fibula; or genu recurvatum has been noted in any of the VA treatment records or VA examinations.  Therefore, none of those diagnostic codes are factually applicable in this case.  See DCs 5256, 5259, 5262, and 5263; see also Butts v. Brown, 5 Vet. App. 532, 539 (1993).  

In making this determination, the Board notes that the 20 percent rating is the one sought by the Veteran, albeit under a different Diagnostic Code, i.e, Diagnostic Code 5260 rather than Diagnostic Code 5258.  Moreover, given that the Veteran is now also in receipt of a separate 10 percent rating under Diagnostic Code 5257, which would be precluded if he were rated under that Diagnostic Code 5258 rather than Diagnostic Code 5260, these determinations are more favorable to him.

Further, higher separate evaluations are not warranted for any period of time that is covered by this appeal.  See Fenderson v. West 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered whether the appellant is entitled to an extraschedular evaluation.  38 C.F.R. § 3.321.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's right knee disability for the entire period of time during the pendency of this appeal.  The disability is productive of pain and functional impairment, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Finally, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran is employed and thus, TDIU is not raised by the record. 


ORDER

A separate 20 percent rating for limitation of right knee flexion is granted, subject to the law and regulations governing the payment of VA monetary benefits.

Prior to October 4, 2010, entitlement to a separate compensable rating for right knee instability is denied.

Since October 4, 2010, entitlement to a separate rating in excess of 10 percent for right knee instability is denied.



REMAND

The Veteran seeks an initial compensable rating for a service-connected right knee scar.

In December 2008, the Board remanded this issue to afford the Veteran a VA examination that encompassed evaluation of his scar.  In pertinent part, the Board stated "The examiner must also identify and describe the size and severity of all right knee scars found to be present."  The subsequent January 2009 VA examination report was without any express findings pertaining to the size and severity of any scar.  An October 2010 VA examination report was also devoid of findings related to scars.  Thus, there has not been compliance with the December 2008 remand instructions.  The Board thus has no discretion and has to remand this matter for another VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his right knee scar(s).  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner must also identify and describe the size, nature, and severity of all right knee scars found to be present.  The examiner should also state whether any scars that are present are tender and/or painful or cause limitation of motion and/or function.  

2.  Readjudicate whether a compensable rating for a right knee scar is warranted.  If any benefit sought on appeal is not granted, the RO should furnish the Veteran with a supplemental statement of the case on all issues in appellate status, and he and his representative should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


